 

Exhibit 10.50.2

 

 

 

 

 

IMS HEALTH INCORPORATED

U.S. EXECUTIVE RETIREMENT PLAN

 

 

 

 

 

 

 

 

As Amended and Restated Effective as of January 1, 2005

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

 

 

 

 

INTRODUCTION

1

 

 

 

 

SECTION 1 - DEFINITIONS

1

 

 

 

 

 

1.1

“Actuarial Equivalent Value”

1

 

1.2

“Affiliated Employer”

2

 

1.3

“Average Final Compensation”

2

 

1.4

“Basic Disability Plan”

2

 

1.5

“Basic Disability Plan Benefit”

2

 

1.6

“Basic Plan”

2

 

1.7

“Basic Plan Benefit”

3

 

1.8

“Board”

3

 

1.9

“Cause”

3

 

1.10

“CEO”

4

 

1.11

“Change in Control”

4

 

1.12

“Change in Control Agreement”

6

 

1.13

“Code”

7

 

1.14

“Committee”

7

 

1.15

“Company”

7

 

1.16

“Compensation”

7

 

1.17

“Covered Earnings”

7

 

1.18

“Deferred Vested Benefit”

8

 

1.19

“Disability” or “Disabled”

8

 

1.20

“Disability Benefits”

8

 

1.21

“Effective Date”

8

 

1.22

“Former Member”

8

 

1.23

“Good Reason”

8

 

1.24

“Lump Sum Election”

10

 

1.25

“Member”

10

 

1.26

“Other Disability Income”

10

 

1.27

“Other Retirement Income”

11

 

1.28

“Plan”

11

 

1.29

“Plan Administrator”

11

 

1.30

“Potential Change in Control”

12

 

1.31

“Regulations”

12

 

1.32

“Retirement”

12

 

1.33

“Retirement Benefits”

13

 

1.34

“Separation from Service”

13

 

1.35

“Service”

13

 

1.36

“Surviving Spouse”

14

 

1.37

“Surviving Spouse’s Benefits”

14

 

i


--------------------------------------------------------------------------------


 

 

 

 

 

1.38

“Vested Former Member”

14

 

 

 

 

SECTION 2 - PARTICIPATION

15

 

 

 

 

2.1

Commencement of Participation

15

 

2.2

Termination of Participation

15

 

 

 

15

SECTION 3 - AMOUNT AND FORM OF BENEFITS

15

 

 

 

 

3.1

Retirement Benefits

15

 

3.2

Deferred Vested Benefit

17

 

3.3

Time and Form of Payment

19

 

3.4

Lump Sum Election

23

 

3.5

Cessation of Benefits

26

 

3.6

Notification of Cessation of Benefits

27

 

3.7

Repayment of Benefits Paid as Lump Sum

28

 

3.8

Change in Control

28

 

 

 

 

SECTION 4 - DISABILITY BENEFITS

31

 

 

 

 

4.1

Disability Benefits

31

 

 

 

 

SECTION 5 - SURVIVING SPOUSE’S BENEFITS

31

 

 

 

 

5.1

Death Prior to Benefit Commencement

31

 

5.2

Death On or After Benefit Commencement

32

 

5.3

Commencement of Surviving Spouse’s Benefit

32

 

5.4

Lump Sum Payment

32

 

5.5

Reduction

33

 

 

 

 

SECTION 6 - PLAN ADMINISTRATOR

33

 

 

 

 

6.1

Duties and Authority

33

 

6.2

Presentation of Claims

34

 

6.3

Claims Denial Notification

34

 

6.4

Claims Review Procedure

35

 

6.5

Timing

36

 

6.6

Final Decision

36

 

ii


--------------------------------------------------------------------------------


 

 

 

 

SECTION 7 - MISCELLANEOUS

37

 

 

 

 

7.1

Amendment; Termination

37

 

7.2

Termination

37

 

7.2

No Employment Rights

39

 

7.4

Unfunded Status

39

 

7.5

Arbitration

40

 

7.6

No Alienation

40

 

7.7

Withholding

41

 

7.8

Governing Law

41

 

7.9

Successors

41

 

7.10

Integration

42

 

iii


--------------------------------------------------------------------------------


 

IMS HEALTH INCORPORATED

U.S. EXECUTIVE RETIREMENT PLAN

As Amended and Restated Effective January 1, 2005

INTRODUCTION

Effective as of July 25, 2000, the IMS Health Incorporated U.S. Executive
Retirement Plan (the “Plan”) was established to provide a means of ensuring the
payment of a competitive level of retirement income and disability and survivor
benefits, and thereby attract, retain and motivate a select group of executives
of IMS Health Incorporated and its affiliated employers.  This document
represents a complete restatement of the Plan effective as of January 1, 2005.
The provisions of this amendment and restatement of the Plan shall apply to
Members of the Plan who have not retired or terminated employment with the
Company as of January 1, 2005.  The rights to benefits, if any, of any Former
Member or Vested Former Member who retired or otherwise terminated employment
before January 1, 2005, together with the amount of such benefits, shall
continue to be governed by the provisions of the Plan in effect as of the date
of such retirement or termination of employment.

SECTION 1 - DEFINITIONS

 1.1                              “Actuarial Equivalent Value” shall mean a
benefit of equivalent value computed on the basis of the mortality table and
interest rate used to calculate accrued benefits under the Basic Plan.


--------------------------------------------------------------------------------


 1.2                              “Affiliated Employer” shall mean an entity
affiliated with the Company.

 1.3                              “Average Final Compensation” shall mean a
Member’s average annual Compensation during the five consecutive 12-month
periods in the last ten consecutive 12-month periods of his or her Service (or
during the total number of consecutive
12-month periods if fewer than five), immediately prior to the month following
the Member’s termination of employment with the Company or an Affiliated
Employer or, if earlier, removal from participation under this Plan, affording
the highest such Average Final Compensation.  If actual monthly Compensation for
any month during the 120-month computational period is unavailable, Compensation
for such month shall be determined by dividing the Member’s annual rate of base
pay in the month preceding such unavailable month by 12.

 1.4                              “Basic Disability Plan” shall mean as to any
Member the long-term disability plan of the Company or an Affiliated Employer
pursuant to which long-term disability benefits are payable to such Member.

 1.5                              “Basic Disability Plan Benefit” shall mean the
amount of benefits payable to a Member from the Basic Disability Plan.

 1.6                              “Basic Plan” shall mean as to any Member or
Vested Former Member the defined benefit pension plan of the Company or an
Affiliated Employer intended to meet the requirements of Code Section 401(a)
pursuant to which retirement benefits are payable to such Member or Vested
Former Member or to the Surviving Spouse or designated beneficiary of a deceased
Member or Vested Former Member.

2


--------------------------------------------------------------------------------


 1.7                              “Basic Plan Benefit” shall mean the amount of
benefits payable from the Basic Plan to a Member or Vested Former Member.

 1.8                              “Board” shall mean the Board of Directors of
IMS Health Incorporated, except that any action authorized to be taken by the
Board hereunder may also be taken by a duly authorized committee of the Board or
its duly authorized delegees.

 1.9                              “Cause”.  A Member shall not be deemed to have
been terminated for “Cause” under this Plan unless such Member shall have been
terminated for “Cause” under the terms of such Member’s employment agreement or
Change in Control Agreement with the Company, if any.  If no such employment
agreement or Change in Control Agreement containing a definition of “Cause”
shall be in effect, for purposes of this Plan  “Cause” shall mean a Member’s:

(a)                                  willful and continued failure to
substantially perform his or her duties (other than any such failure resulting
from incapacity due to physical or mental illness or Disability or any failure
after the issuance of a notice of termination by the Member for Good Reason)
which failure is demonstrably and materially damaging to the financial condition
or reputation of the Company and/or its Affiliated Employers, and which failure
continues more than 48 hours after a written demand for substantial performance
is delivered to the Member by the Board, which demand specifically identifies
the manner in which the Board believes that the Member has not substantially
performed his or her duties; or

3


--------------------------------------------------------------------------------


(b)                                 the willful engaging by the Member in
conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise.

No act, or failure to act, on the part of the Member shall be deemed “willful”
unless done, or omitted to be done, by the Member not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company.  Notwithstanding the foregoing, the Member shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to the Member a copy of the resolution duly adopted by the affirmative vote of
not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to the Member and an opportunity
for the Member, together with the Member’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Member was
guilty of conduct set forth above in this definition and specifying the
particulars thereof in detail.

 1.10                        “CEO” shall mean the Chief Executive Officer of the
Company.

 1.11                        “Change in Control”.  If a “Change in Control”
shall have occurred or shall be deemed to have occurred under the terms of a
Member’s or Vested Former Member’s Change in Control Agreement or employment
agreement with the Company, if any, then a “Change in Control” shall be deemed
to have occurred under this Plan.  Otherwise a “Change in Control” shall be
deemed to have occurred if:

4


--------------------------------------------------------------------------------


(a)                                  any “Person” as such term is used for
purposes of Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
becomes the “Beneficial Owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then outstanding securities;

(b)                                 during any period of 24 months (not
including any period prior to the Effective Date), individuals who at the
beginning of such period constitute the Board, and any new director (other than
(i) a director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in Sections 1.10(a), (c), or (d)
hereof, (ii) a director nominated by any Person (including the Company) who
publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which if
consummated would constitute a Change in Control, or (iii) a director nominated
by any Person who is the Beneficial Owner, directly or indirectly, of securities
of the Company representing 10% or more of the combined voting power of the
Company’s securities) whose election by the Board or nomination for election by
the Company’s stockholders was approved in advance by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for

5


--------------------------------------------------------------------------------


election was previously so approved, cease for any reason to constitute at least
a majority thereof;

(c)                                  any transaction (or series of transactions)
is consummated under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (i) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 66 2/3% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, and (ii)
after which no “Person” holds 20% or more of the combined voting power of the
then outstanding securities of the Company or such surviving entity;

(d)                                 a sale or disposition by the Company of all
or substantially all of the Company’s assets is consummated or the stockholders
of the Company approve a plan of complete liquidation of the Company; or

(e)                                  the Board adopts a resolution to the effect
that, for purposes of this Plan, a Change in Control has occurred.

 1.12                        “Change in Control Agreement” shall mean any
written agreement in effect between any Member or Former Member or Vested Former
Member and the Company or an Affiliated

6


--------------------------------------------------------------------------------


Employer pursuant to which benefits may be payable to such Member or Former
Member or Vested Former Member in connection with a Change in Control.

 1.13                        “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time.

 1.14                        “Committee” shall mean the Compensation and
Benefits Committee of the Board or any successor thereto.

 1.15                        “Company” shall mean IMS Health Incorporated.

 1.16                        “Compensation” shall mean base salary, annual
bonuses, commissions, overtime and shift pay, in each case prior to reductions
for elective contributions under Sections 401(k), 125 and 132(f)(4) of the Code
and deferred compensation under any nonqualified deferred compensation plan. 
Notwithstanding the foregoing, Compensation shall exclude severance pay
(including, without limitation, severance pay under the Company’s Employee
Protection Plan), stay-on bonuses, long-term bonuses, retirement income,
change-in-control payments, contingent payments, amounts paid under this Plan
(other than Disability Benefits) or any other retirement plan or deferred
compensation plan, income derived from stock options, stock appreciation rights
and other equity-based compensation and other forms of special remuneration.

 1.17                        “Covered Earnings” shall mean a Member’s
Compensation in the 12 months immediately preceding the onset of the Member’s
Disability.

7


--------------------------------------------------------------------------------


 1.18                        “Deferred Vested Benefit” shall mean the benefits
described in Section 3.2(b) hereof.

 1.19                        “Disability” or “Disabled” shall mean disability or
disabled for purposes of the Basic Disability Plan.

 1.20                        “Disability Benefits” shall mean the benefits
provided as described in Section 4.1(b) hereof.

 1.21                        “Effective Date” shall mean July 25, 2000.  The
effective date of this amendment and restatement of the Plan shall mean January
1, 2005.

 1.22                        “Former Member” shall mean (i) a Member whose
employment with the Company or an Affiliated Employer terminates with a  Vested
Percentage equal to 0%, or (ii) a Member who was removed from participation in
the Plan, in accordance with Section 2.2 hereof, with a Vested Percentage equal
to 0%.

 1.23                        “Good Reason”.  If a Member shall have terminated
employment for “Good Reason” under the terms of such Member’s Change in Control
Agreement or employment agreement with the Company, if any, then such Member
shall be deemed to have terminated employment for “Good Reason” under this
Plan.  Otherwise “Good Reason” shall mean, without the Member’s express written
consent, the occurrence of any of the following circumstances unless such
circumstances are fully corrected prior to the date of termination specified in
the notice of termination given in respect thereof:

8


--------------------------------------------------------------------------------


(a)                                  the assignment to the Member of any duties
inconsistent with the Member’s position in the Company, or an adverse alteration
in the nature or status of the Member’s responsibilities or the conditions of
the Member’s employment;

(b)                                 a reduction by the Company in the Member’s
annual base salary, target bonus or perquisites except for across-the-board
perquisite reductions similarly affecting all senior executives of the Company
and all senior executives of any Person, as such term is used for purposes of
Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended, in
control of the Company;

(c)                                  the relocation of the principal place of
the Member’s employment to a location more than 50 miles from the location of
such place of employment; for this purpose, required travel on the Company’s
business will not constitute a relocation so long as the extent of such travel
is substantially consistent with the Member’s customary business travel
obligations;

(d)                                 the failure by the Company to pay to the
Member any portion of the Member’s compensation or to pay to the Member any
portion of an installment of deferred compensation under any deferred
compensation program of the Company within seven days of the date such
compensation is due;

(e)                                  the failure by the Company to continue in
effect any material compensation or benefit plan in which the Member
participated unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with

9


--------------------------------------------------------------------------------


respect to such plan, or the failure by the Company to continue the Member’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amounts of benefits provided and
the level of the Member’s participation relative to other participants;

(f)                                    the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to fully assume the
Company’s obligations and to perform under this Plan, as contemplated in Section
7.9 hereof;

(g)                                 with respect to any Member who is a party to
an employment agreement or a Change in Control Agreement, any purported
termination of such Member’s employment that is not effected pursuant to the
notice provisions, if any, in such Member’s employment agreement or Change in
Control Agreement.

 1.24                        “Lump Sum Election” shall mean an election to
receive all or a portion of the benefits payable hereunder in a lump sum
pursuant to Section 3.4 hereof.

 1.25                        “Member” shall mean an employee of the Company or
an Affiliated Employer who becomes a participant in the Plan pursuant to Section
2, but excludes any Former Member or Vested Former Member.

 1.26                        “Other Disability Income” shall mean (i) the
disability insurance benefit that the Member is entitled to receive under the
Federal Social Security Act while he or she is receiving the Basic Disability
Plan Benefit and (ii) the disability income payable to a Member from

10


--------------------------------------------------------------------------------


any supplemental executive disability plan of the Company or any Affiliated
Employer or from any other contract, agreement or other arrangement with the
Company or an Affiliated Employer (excluding any Basic Disability Plan).

 1.27                        “Other Retirement Income” shall mean the retirement
income payable to a Member or Vested Former Member from any ‘excess benefit
plan’ as that term is defined in Section 3(36) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), (increased by the amount of
benefits, if any, payable from the Pension Benefit Equalization Plan of The Dun
& Bradstreet Corporation), any plan described in Section 201(2) of ERISA, and
any other contract, agreement or other arrangement providing a defined pension
benefit or defined contribution retirement benefit, in any case, maintained or
entered into with the Company or an Affiliated Employer (excluding this Plan,
any Basic Plan, any defined contribution plan intended to meet the requirements
of Code Section 401(a) and any elective plan of deferred compensation).

 1.28                        “Plan” shall mean the IMS Health Incorporated U.S.
Executive Retirement Plan, as embodied herein, and any amendments thereto.

 1.29                        “Plan Administrator” shall mean the Company, except
that any action authorized to be taken by the Plan Administrator hereunder may
also be taken by any committee or person(s) duly authorized by the Board or the
duly authorized delegees of such duly authorized committee or person(s).

 

11


--------------------------------------------------------------------------------


 1.30                        “Potential Change in Control”.  If a “Potential
Change in Control” shall have occurred or shall be deemed to have occurred under
the terms of a Member’s Change in Control Agreement or employment agreement with
the Company, if any, a “Potential Change in Control” shall be deemed to have
occurred under this Plan, otherwise a “Potential Change in Control” shall be
deemed to have occurred if:

(a)                                  the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;

(b)                                 any Person (including the Company), as
defined in Section 1.11(a) hereof, publicly announces an intention to take or to
consider taking actions which if consummated would constitute a Change in
Control; or

(c)                                  the Board adopts a resolution to the effect
that, for purposes of this Plan, a Potential Change in Control has occurred.

 1.31                        “Regulations” shall mean proposed and final
Treasury Regulations, as the same may be amended from time to time.

 1.32                        “Retirement” shall mean the termination of a
Member’s or Vested Former Member’s employment with the Company or an Affiliated
Employer other than by reason of death or Disability after attaining age 55 and
completing one year of Service, or if Disability Benefits have been paid under
the Plan to a Member or Vested  Former Member, the later of the cessation of the
payment of such Disability Benefits or the  Member’s or Vested

12


--------------------------------------------------------------------------------


Former Member’s attainment of age 55.  In determining whether age 55 has been
attained under this definition, there shall be included as years of age the
number of additional years credited as “age” for purposes of the Plan to the
Member or Vested Former Member under this Plan, a then-effective employment
agreement between the Company and such person, a then-effective Change in
Control Agreement between the Company and such person, or otherwise as approved
by the Committee.

 1.33                        “Retirement Benefits” shall mean the benefits
described in Section 3.1(b) hereof.

 1.34                        “Separation from Service” shall mean termination of
employment with the Company and any Affiliated Employer.  Whether a Member or
Vested Former Member has had a Separation of Service shall be determined by the
Plan Administrator on the basis of all relevant facts and circumstances and with
reference to Regulations Section 1.409A-1(h).

 1.35                        “Service” shall mean a Member’s service defined as
Vesting Service in the Basic Plan, which is taken into account for vesting
purposes thereunder (including any such service prior to the date such
individual becomes a Member but not including any such service after
participation hereunder terminates), except that (a) Service will also include
that period of time during which the Member is receiving Disability Benefits
under this Plan; (b) if a Member was employed by a company acquired by the
Company or an Affiliated Employer after the Effective Date, such Member’s
service with that company prior to the date of acquisition will not constitute
Service hereunder unless otherwise approved by the Committee; (c) upon
commencement of participation hereunder in accordance with Section 2.1 hereof,
the Committee may limit any service otherwise to constitute Service

13


--------------------------------------------------------------------------------


hereunder with respect to periods prior to the date of participation in the
Plan; and (d) no service of a Former Member or Vested Former Member during any
period after removal from participation under Section 2.2 shall constitute
Service for purposes of the Plan.  The foregoing notwithstanding, there shall be
included as Service for all purposes under the Plan the number of additional
years (or other additional period) credited as “service” for purposes of the
Plan to the Member or Former Member or Vested Former Member under this Plan,  an
employment agreement between the Company or an Affiliated Employer and such
person or a Change in Control Agreement in effect at the time of such person’s
termination of employment, or otherwise approved by the Committee.

 1.36                        “Specified Employee” shall mean an employee who
satisfies the requirements for being designated a “key employee” under Section
416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to Section 416(i)(5)
of the Code at any time during a calendar year, in which case such employee
shall be considered a Specified Employee for the twelve-month period beginning
on the first day of the fourth month immediately following the end of such
calendar year.

 1.37                        “Surviving Spouse” shall mean the spouse of a
deceased Member or Vested Former Member to whom such Member or Vested Former
Member is married under applicable state law immediately preceding such Member
or Vested Former Member’s death.

 1.38                        “Surviving Spouse’s Benefits” shall mean the
benefits described in Section 5 hereof.

14


--------------------------------------------------------------------------------


 1.39                        “Vested Former Member” shall mean (i) a Member
whose employment with the Company or an Affiliated Employer terminates on or
after the date on which his or her Vested Percentage is greater than 0%, or (ii)
a Member who was removed from participation in the Plan, in accordance with
Section 2.2 hereof, on or after the date on which his or her Vested Percentage
is greater than 0%.

SECTION 2 - PARTICIPATION

 2.1                              Commencement of Participation.  Such key
executives of the Corporation and its Affiliated Employers as are designated by
the CEO in writing and approved by the Committee shall participate in the Plan
as of a date determined by the Committee.

 2.2                              Termination of Participation.  A Member’s
participation in the Plan shall terminate upon termination of his or her
employment with the Company or any Affiliated Employer. Prior to termination of
employment, a Member may be removed, upon written notice by the CEO, and as
approved by the Committee, from further participation in the Plan. As of the
date of termination or removal, no further benefits shall accrue to such
individual hereunder.

SECTION 3 - AMOUNT AND FORM OF BENEFITS

 3.1                              Retirement Benefits.

(a)                                  Eligibility.   Upon the Retirement of a
Member or Vested Former Member from the Company or an Affiliated Employer, he or
she shall be entitled to receive a

15


--------------------------------------------------------------------------------


percentage (the “Vested Percentage”) of the Retirement Benefit described in
Section 3.1(b) hereof, payable in the form specified in Section 3.3. 
Notwithstanding the provisions of Section 1.30 of the Plan to the contrary,
solely for the purpose of determining the Vested Percentage under the following
schedule, Service shall exclude any such service prior to the date the
individual becomes a Member, except to the extent otherwise determined by the
Chief Executive Officer of the Company, in his or her sole discretion.

If the Member’s Service is:

 

The Vested Percentage is:

 

Less than 1 year

 

0

%

At least 1 but less than 2 years

 

33

%

At least 2 but less than 3 years

 

67

%

3 or more years

 

100

%

 

(b)                                 Amount.  The Retirement Benefit of a Member
or Vested Former Member shall be an annual benefit equal to the difference
between (i) and the sum of (ii) and (iii), where:

(i)                                     is 1.67% of his or her Average Final
Compensation multiplied by the number of his or her years of Service not in
excess of 36 years;

(ii)                                  is the Basic Plan Benefit payable to the
Member or Vested Former Member as of the date of his or her Retirement expressed
in the form of an annual life annuity, or, if the Basic Plan Benefit becomes
payable after the Member’s or Vested Former Member’s Retirement, the Actuarial

16


--------------------------------------------------------------------------------


Equivalent Value of the Basic Plan Benefit payable in the form of an annual life
annuity as of such date, regardless of whether such date precedes the earliest
possible payment date under the terms of the Basic Plan;

(iii)                               is the Other Retirement Income payable to
the Member or Vested Former Member as of the date of his or her Retirement
expressed in the form of an annual life annuity, or, if the Other Retirement
Income becomes payable after the Member’s or Vested Former Member’s Retirement,
the Actuarial Equivalent Value of the Other Retirement Income payable in the
form of an annual life annuity as of such date, regardless of whether such date
precedes the earliest possible payment date under the terms of the appropriate
retirement arrangement.

 3.2                              Deferred Vested Benefit.

(a)                                  Eligibility.  Each Member and Vested Former
Member who has a Vested Percentage (as defined below) greater than 0% and whose
employment with the Company or an Affiliated Employer terminates prior to
Retirement, for a reason other than Cause, death or Disability, shall be
entitled to receive a percentage (the “Vested Percentage”) of the Deferred
Vested Benefit described in Section 3.2(b) hereof, payable in the form specified
in Section 3.3.  Notwithstanding the provisions of Section 1.30 of the Plan to
the contrary, solely for the purpose of determining the Vested Percentage under
the following schedule, Service shall

17


--------------------------------------------------------------------------------


exclude any such service prior to the date the individual becomes a Member, 
except to the extent otherwise determined by the Chief Executive Officer of the
Company, in his or her sole discretion.

If the Member’s Service is:

 

The Vested Percentage is:

 

Less than 1 year

 

0

%

At least 1 but less than 2 years

 

33

%

At least 2 but less than 3 years

 

67

%

3 or more years

 

100

%

 

(b)                                 Amount.  The Deferred Vested Benefit of a
Member or Vested Former Member who terminates and who meets the eligibility
requirements of Section 3.2(a) shall be an annual benefit equal to the
difference between (i) and the sum of (ii) and  (iii), where:

(i)                                     is 1.67% of his or her Average Final
Compensation multiplied by the number of his or her years of Service not in
excess of 36;

(ii)                                  is the Basic Plan Benefit payable to the
Member or Vested Former Member as of the date his or her Deferred Vested Benefit
commences expressed in the form of an annual life annuity, or, if the Basic Plan
Benefit becomes payable after the Member’s or Vested Former Member’s Deferred
Vested Benefit commences, the Actuarial Equivalent Value of the Basic Plan
Benefit payable in the form of an annual life annuity as of

18


--------------------------------------------------------------------------------


such date, regardless of whether such date precedes the earliest possible
payment date under the terms of the Basic Plan;

(iii)                               is the Other Retirement Income payable to
the Member or Vested Former Member as of the date his or her Deferred Vested
Benefit commences expressed in the form of an annual life annuity, or, if the
Other Retirement Income becomes payable after the Member’s or Vested Former
Member’s Deferred Vested Benefit commences, the Actuarial Equivalent Value of
the Other Retirement Income payable in the form of an annual life annuity as of
such date, regardless of whether such date precedes the earliest possible
payment date under the terms of the appropriate retirement arrangement.

 3.3                              Time and Form of Payment.

(a)                                  Except as provided under Section 3.3(b) or
Section 3.3(c), the Retirement Benefit or Deferred Vested Benefit under this
Plan, as the case may be, shall be payable in monthly installments in the form
of a straight life annuity and without regard to any optional form of benefits
elected under the Basic Plan.  Payments shall commence as of the first day of
the calendar month coinciding with or next following (i) the earlier of the date
the Member or Vested Former Member attains age 65 or the date of the Member’s or
Vested Former Member’s Retirement, in the case of Retirement Benefits or (ii)
the later of the date the Member or Vested

19


--------------------------------------------------------------------------------


Former Member attains age 55 or terminates employment, in the case of Deferred
Vested Benefits.

(b)                                 If a Member or Vested Former Member has made
a Lump Sum Election pursuant to Section 3.4, the Retirement Benefit, or Deferred
Vested Benefit under this Plan, as the case may be, shall be payable in the form
or combination of forms of payment elected pursuant to such Lump Sum Election
under Section 3.4 and without regard to any optional form of benefits elected
under the Basic Plan.  Any portion of the benefits hereunder payable in a lump
sum shall be paid on the first day of the calendar month next following the
calendar month in which occurs (i) the earlier of the date the Member or Vested
Former Member attains age 65 or the date of the Member’s or Vested Former
Member’s Retirement, in the case of Retirement Benefits or (ii) the later of the
date the Member or Vested Former Member attains age 55 or terminates employment,
in the case of Deferred Vested Benefits.

(c)                                  Notwithstanding any Lump Sum Election made
(or not made) under Section 3.4, if the lump sum value, determined in the same
manner as provided under Section 3.4(a), of a Member’s or Vested Former Member’s
Retirement, or Deferred Vested Benefit is $10,000 or less at the time such
benefit is payable under this Plan, such benefit shall be payable as a lump sum
at the time provided in Section 3.3(b) provided that the benefits payable to or
on behalf of such Member under all similar arrangements that would constitute a
nonqualified deferred compensation plan under the Regulations are being paid at
the same time.

20


--------------------------------------------------------------------------------


(d)                                 Anything in this Plan to the contrary
notwithstanding, payment to any Specified Employee upon Separation from Service
shall not be made before the date that is six months after the date of
Separation from Service (or, if earlier, the date of death of such Specified
Employee). Any payment due within such six-month period will be adjusted to
reflect the deferred payment date by multiplying the payment by the product of
the six-month CMT Treasury Bill annualized yield rate as published by the U.S.
Treasury for the date on which such payment would have been made but for the
delay multiplied by a fraction, the numerator of which is the number of days by
which such payment was delayed and the denominator of which is 365. In the event
such Specified Employee’s Retirement Benefit or Deferred Vested Benefit is paid
in the form of an annuity, the adjusted annuity payments to which such Specified
Employee would otherwise be entitled during such six months shall be accumulated
and paid on the first annuity payment date of the seventh month following such
Specified Employee’s Separation from Service.  In the event such Specified
Employee has elected payment of all or part of his or her Retirement Benefit or
Deferred Vested Benefit in the form of a lump sum, the adjusted lump sum payment
shall be made at the beginning of the seventh month following such Specified
Employee’s Separation from Service.  The six-month delay in payment described
herein shall not apply, however, to any payment made under the circumstances
described in Section 3.3 (e).

(e)                                  The provisions of Sections 3.3(a), (b) and
(d) to the contrary notwithstanding, a payment to or on behalf of a Member or
Vested Former Member shall be accelerated under each of the following
circumstances:

21


--------------------------------------------------------------------------------


(i)                                     if payment is required to be made to an
individual other than the Member or Vested Former Member to fulfill a domestic
relations order as defined in Section 414(p)(1)(B) of the Code; or

(ii)                                  if payment is necessary to satisfy
requirements established pursuant to a written determination by the Office of
Government Ethics that:  (A) divestiture of the financial interest or
termination of the financial arrangement is reasonably necessary to comply with
any Federal conflict of interest statute, regulation, rule or executive order
(including Section 208 of Title 18, United States Code), or is requested by a
congressional committee as a condition of confirmation; and (B) specifies the
financial interest to be divested or terminated.

(f)                                    The provisions of Sections 3.3(a) and (b)
to the contrary notwithstanding, a payment to a Member or Vested Former Member
(or his or her Surviving Spouse) may be delayed to a date after the designated
Benefit Payment Date if calculation of the amount of the payment is not
administratively practicable due to events beyond the control of the Member or
Vested Former Member (or his or her Surviving Spouse) and such delay is for
reasons that are commercially reasonable, provided that payment is made as soon
as payment is administratively practicable.

 

22


--------------------------------------------------------------------------------


3.4                                 Lump Sum Election.

(a)                                  A Member or Vested Former Member may elect
to receive all, none, or a specified portion, as provided in Section 3.4(e), of
his or her Retirement Benefit or Deferred Vested Benefit under the Plan as a
lump sum and to receive any balance of such benefit in the form of an annuity;
provided that any such Lump Sum Election shall be effective for purposes of this
Plan only if the conditions of Section 3.4(b), (c) or (d) are satisfied.  The
amount of any portion of a Member’s or a Vested Former Member’s Retirement
Benefit or Deferred Vested Benefit payable as a lump sum under this Section 3.4
shall equal the present value of such portion of the benefit, and such present
value shall be determined (i) on the assumption that it is payable in the form
of a joint and 50 percent survivor annuity if such Member or Vested Former
Member is married; and (ii) on the basis of (A) a discount rate equal to 85% of
the average of the 15-year non-callable U.S. Treasury bond yields (or, in the
event that 15-year non-callable U.S. Treasury bond yields are unavailable, such
proxy for the same as the Plan Administrator may reasonably select) as of the
close of business on the last business day of each of the three months
immediately preceding the date provided in Section 3.3(a) as of which monthly
installments would otherwise commence, as modified by Section 3.8(a)(i) if
applicable and (B) using the 1983 Group Annuity Mortality Table.

(b)                                 An individual who is expected to become a
Member shall elect, on forms to be provided by the Plan Administrator, whether
payment of all or any portion of the

23


--------------------------------------------------------------------------------


Retirement Benefit or Deferred Vested Benefit to which such Member may become
entitled shall be paid in a lump sum or as an annuity.  The election must be
filed with the Plan Administrator prior to the commencement of participation in
order to be effective.

(c)                                  Notwithstanding Section 3.4(b), a Member or
Vested Former Member (i) who has accrued a Retirement Benefit or Deferred Vested
Benefit with respect to periods prior to January 1, 2008, and (ii) to whom
distributions have not commenced, shall be permitted to make the lump sum
election described in Section 3.4(b) one or more times on or before December 31,
2007 (or such later date as may be specified by the Internal Revenue Service in
Regulations or other guidance interpreting Section 409A of the Code) provided
that any such election shall be made in writing on such form as the Plan
Administrator may reasonably require and, provided further, that (A) with
respect to an election made on or after January 1, 2006 and on or before
December 31, 2006, the election may apply only to Retirement Benefits or
Deferred Vested Benefits that would not otherwise be payable in 2006 and may not
cause a Retirement Benefit or Deferred Vested Benefit to be paid in 2006 that
would not otherwise be payable in 2006; and (b) with respect to an election made
on or after January 1, 2007 and on or before December 31, 2007, the election may
apply only to Retirement Benefits or Deferred Vested Benefits that would not
otherwise be payable in 2007 and may not cause a Retirement Benefit or Deferred
Vested Benefit to be paid in 2007 that would not otherwise be payable in 2007.

24


--------------------------------------------------------------------------------


(d)                                 A Member or Vested Former Member may make
subsequent lump sum elections on and after January 1, 2008, on forms to be
provided by the Plan Administrator, to change the form of payment of his or her
Retirement Benefit or Deferred Vested Benefit under the following conditions:

(i)                                     No such subsequent election shall be
effective until 12 months after the date such election is filed with the Plan
Administrator;

(ii)                                  Except in the event of payment upon death,
any such subsequent election must be filed with the Plan Administrator at least
12 months prior to the earliest date on which the Member’s Retirement Benefit or
Deferred Vested Benefit could be payable pursuant to the Member’s last election;

(iii)                               Except in the event of payment upon death,
the date on which the Member’s Retirement Benefit or Vested Former Member’s
Deferred Vested Benefit is paid or commences to be paid shall be deferred by not
less than five years  from the date on which such Retirement Benefit or Deferred
Vested Benefit would have been paid or commenced under the Member’s or Vested
Former Member’s last election.  An annuity form of payment shall be treated as
an entitlement to a single payment in accordance with the provisions of the
Regulations and such five-year delay shall apply to all payments under the
annuity.

25


--------------------------------------------------------------------------------


(e)                                  A Member or Vested Former Member making an
election under Section 3.4(a) may specify the portion of his Retirement Benefit
or Deferred Vested Benefit under the Plan to be received in a lump sum as
follows:  0%, 25%, 50%, 75%, or 100%.

 3.5                              Cessation of Benefits.  Subject to Section 3.8
hereof, no benefits or no further benefits, as the case may be, shall be paid to
a Member, Vested Former Member or Surviving Spouse if the Member or Vested
Former Member has:

(a)                                  become a stockholder (unless such stock is
listed on a national securities exchange or traded on a daily basis in the
over-the-counter market and the Member’s or Vested Former Member’s ownership
interest is not in excess of 2% of the company whose shares are being
purchased), employee, officer, director or consultant of or to a company, or a
member or an employee of or a consultant to a partnership or any other business
or firm, which competes with any of the businesses identified in the Company’s
Employee Protection Plan, or such Member or Vested Former Member accepts any
form of compensation from such competing entity;

(b)                                 been discharged from employment with the
Company or any Affiliated Employer for Cause;

(c)                                  failed to retain in confidence any and all
confidential information concerning the Company or any Affiliated Employer and
its respective business which was

26


--------------------------------------------------------------------------------


known or became known to the Member or Vested Former Member, except as otherwise
required by law and except information (i) ascertainable or obtained from public
information, (ii) received by the Member or Vested Former Member at any time
after the Member’s or Vested Former Member’s employment by the Company or any
Affiliated Employer terminated, from a third party not employed by or otherwise
affiliated with the Company or any Affiliated Employer, or (iii) which was or
became known to the public by any means other than a breach of this Section 3.5;
or

(d)                                 made disparaging comments about the Company
or any Affiliated Employer in any communications, written or oral, with any
individual, company, government body or agency or any other entity whatsoever. 
For purposes hereof,  “disparage” shall mean any communication, including, but
not limited to, any statements, actions or insinuations, made either directly or
through a third party, that would tend to lessen the standing or stature of  the
Company or any Affiliated Employer in the eyes of a customer, a prospective
customer, a shareholder or a prospective shareholder.

 3.6                              Notification of Cessation of Benefits. 
Subject to Section 3.8 hereof, in any case described in Section 3.5, the Member,
Vested Former Member or Surviving Spouse shall be given prior written notice
that no benefits or no further benefits, as the case may be, will be paid to
such Member, Vested Former Member or Surviving Spouse.  Such written notice
shall specify the particular act(s), or failures to act, and the basis on which
the decision to cease paying his or her benefits has been made.

27


--------------------------------------------------------------------------------


3.7                                 Repayment of Benefits Paid as Lump Sum.

(a)                                  Subject to Section 3.8 hereof, a Member or
Vested Former Member who receives in a lump sum any portion of his or her
Retirement Benefit or Deferred Vested Benefit pursuant to a Lump Sum Election,
shall receive such lump sum portion of such Retirement Benefit or Deferred
Vested Benefit subject to the condition that if such Member or Vested Former
Member engages in any of the acts described in Section 3.5, then such Member or
Vested Former Member shall, within 60 days after written notice by the Company,
repay to the Company the amount described in Section 3.7(b).

(b)                                 The amount described in this Section shall
equal the amount of the Member’s or Vested Former Member’s lump sum benefit paid
under this Plan to which such Member or Vested Former Member would not have been
entitled, if such lump sum benefit had instead been payable in the form of an
annuity under this Plan and such annuity payments were subject to the provisions
of Section 3.5.

 3.8                              Change in Control.

(a)                                  Anything in this Plan to the contrary
notwithstanding:

(i)                                     Any Member, whose employment with the
Company or an Affiliated Employer is involuntarily terminated by the Company or
an Affiliated Employer at or within two years following a Change in Control for
a

28


--------------------------------------------------------------------------------


reason other than Cause or whose employment is voluntarily terminated by the
Member with Good Reason at or within two years following a Change in Control
shall be deemed to have completed three years of Service for purposes of
Sections 3.1(a) and 3.2(a) hereof and shall be credited with three additional
years of Service for purposes of calculating the benefits payable under Sections
3.1(b) or 3.2(b) hereof, as the case may be.  Notwithstanding the provisions of
Section 3.3 of this Plan to the contrary, payment of the Actuarial Equivalent
Value of such benefits shall be made in the form provided in Section 3.3
commencing as provided in Section 3.3(a) or (b), as the case may be, provided
that with respect to Deferred Vested Benefits, the commencement of payment shall
be determined without regard to whether the Member has attained age 55 and,
provided further, that the Actuarial Equivalent Value of such benefits shall be
determined by crediting such Member with three additional years of age and on
the assumption that unreduced benefits are payable upon the Member’s attainment
of age 55.  Moreover, for purposes of determining the Actuarial Equivalent Value
of such benefits payable in the form of a lump sum, the interest and mortality
factors specified in Section 3.4(a) shall apply.  In addition, in the event that
a Member’s Service shall have been limited pursuant to Section 1.35(c) to
disregard Service prior to such Member’s participation in the Plan, such
limitation shall be eliminated in the event of such Member’s termination of
employment at or within two

29


--------------------------------------------------------------------------------


years following a Change in Control as provided above in this subsection (i).

(ii)                                  In the event of a Potential Change in
Control or Change in Control, the Company shall, not later than 15 days
thereafter, have established one or more so-called “rabbi” trusts and shall
deposit therein cash in an amount sufficient to provide for full payment of all
potential benefits payable under the Plan at or following a Change in Control;
provided, however, that no such deposit shall be made if it would cause a
violation of  the funding limitations of Section 409A(b)(3) of the Code.  Such
rabbi trust(s) shall be irrevocable and shall provide that the Company may not,
directly or indirectly, use or recover any assets of the trust(s) until such
time as all obligations which potentially could arise hereunder have been
settled and paid in full, subject only to the claims of creditors of the Company
in the event of insolvency or bankruptcy of the Company; provided, however, that
if no Change in Control has occurred within two years after such Potential
Change in Control, such rabbi trust(s) shall at the end of such two-year period
become revocable and may thereafter be revoked by the Company.

(iii)                               The provisions of Sections 3.5 through 3.7
shall be of no force or effect with respect to Members who Retire or who have a
Separation from Service for the reasons described in Section 3.8(a)(i) within a
two-year period following a Change in Control.

30


--------------------------------------------------------------------------------


SECTION 4 - DISABILITY BENEFITS

 4.1                             Disability Benefits.

(a)                                  Eligibility. A Member who is enrolled for
the maximum disability insurance coverage available under the Basic Disability
Plan and who has become Disabled shall be entitled to the Disability Benefit
described in Section 4.1(b).

(b)                                 Amount.  The Disability Benefit of a Member
entitled thereto shall be an annual benefit payable in monthly installments
under this Plan during the same period as disability benefits are actually paid
by the Basic Disability Plan, in an amount equal to 60% of the Member’s Covered
Earnings, offset by the Member’s (i) Basic Disability Plan Benefit, (ii) Basic
Plan Benefit, if the Basic Disability Plan Benefit is offset by such Basic Plan
Benefit, and (iii) Other Disability Income.

SECTION 5 - SURVIVING SPOUSE’S BENEFITS

 5.1                              Death Prior to Benefit Commencement.  Upon the
death of a Member or Vested Former Member, prior to the commencement of his or
her Retirement Benefit or Deferred Vested Benefit hereunder, any such Member
shall be deemed to have completed three years of Service for purposes of Section
3.1(a) and Section 3.2(a) and his or her Surviving Spouse will be entitled to a
Surviving Spouse’s Benefit under this Plan equal to 50% of the Retirement or
Deferred Vested Benefit that would have been provided from the Plan had the
Member or Vested Member retired from or terminated employment with the Company
or an Affiliated Employer on the date of death and commenced benefits on the

31


--------------------------------------------------------------------------------


later of the date the Member would have attained age 55 or the date of the
Member’s death..

 5.2                              Death On or After Benefit Commencement.  Upon
the death of a Vested Former Member while he or she is receiving Retirement or
Deferred Vested Benefits, his or her Surviving Spouse shall receive a Surviving
Spouse’s Benefit equal to 50% of the Benefit he or she was receiving at the time
of death.  Notwithstanding the foregoing, no benefit shall be payable under this
Section 5.2 to the extent a Retirement Benefit or Deferred Vested Benefit was
previously paid to a Member or Vested Former Member in the form of a lump sum.

 5.3                              Commencement of Surviving Spouse’s Benefit. 
Except as provided in Section 5.4, the Surviving Spouse’s Benefit provided under
Sections 5.1 or 5.2 will be payable monthly, commencing in the calendar month
next following the calendar month in which the Member’s death occurs.  Such
benefits shall continue until the first day of the month in which the Surviving
Spouse dies.

 5.4                              Lump Sum Payment.

(a)                                  If a Member or a Vested Former Member made
an Election under Section 3.4 but such Member or Vested Former Member died prior
to such lump sum payment, the Surviving Spouse’s Benefit payable under Section
5.1 hereof will be payable in the form or combination of forms of payment so
elected by such Member or Vested Former Member pursuant to such Lump Sum
Election.  The amount of

32


--------------------------------------------------------------------------------


any lump sum payment under the Plan shall be determined using the actuarial
assumptions set forth in Section 3.4(a).

(b)                                 If the lump sum value, determined in the
same manner as provided under Section 3.4(a), of a Surviving Spouse’s Benefit is
$10,000 or less at the time such Surviving Spouse’s Benefit is payable under
this Plan, such benefit shall be payable as a lump sum provided that the
benefits payable to or on behalf of such Member or Vested Former Member under
all similar arrangements that would constitute a nonqualified deferred
compensation plan under the Regulations are being paid at the same time.

(c)                                  Any Surviving Spouse’s Benefit which is
payable as a lump sum shall be paid on the first day of the calendar month next
following the calendar month in which the Member’s or Vested Former Member’s
death occurred.

 5.5                              Reduction.  Notwithstanding the foregoing
provisions of Section 5, the amount of a Surviving Spouse’s Benefit shall be
reduced by one percentage point for each year (where a half year or more is
treated as a full year) in excess of ten years that the age of the Member or
Vested Former Member exceeds the age of the Surviving Spouse.

SECTION 6 - PLAN ADMINISTRATOR

 6.1                              Duties and Authority.  The Plan Administrator
shall be responsible for the administration of the Plan and may delegate to any
management committee, employee, director or agent its responsibility to perform
any act hereunder, including, without limitation, those

33


--------------------------------------------------------------------------------


matters involving the exercise of discretion; provided, that such delegation
shall be subject to revocation at any time at the Plan Administrator’s
discretion.  The Plan Administrator shall have the sole discretion to determine
all questions arising in connection with the Plan, to interpret the provisions
of the Plan and to construe all of its terms, to adopt, amend, and rescind rules
and regulations for the administration of the Plan, and generally to conduct and
administer the Plan and to make all determinations in connection with the Plan
as may be necessary or advisable.  All such actions of the Plan Administrator
shall be conclusive and binding upon all Members, Former Members, Vested Former
Members, Surviving Spouses and other persons.

 6.2                              Presentation of Claims.  The claims procedures
set forth in Sections 6.2 through 6.6 shall be effective January 1, 2003. 
Claims for benefits shall be filed in writing with the Plan Administrator. 
Written or electronic notice of the disposition of a claim shall be furnished to
the claimant within 90 days after the claim is filed (or within 180 days if
special circumstances require an extension of time for processing the claim and
if notice of such extension and circumstances is provided to the claimant within
the initial 90-day period.)

 6.3                              Claims Denial Notification.  If a claim is
wholly or partially denied, the Plan Administrator shall furnish to the claimant
a written notice setting forth in a manner calculated to be understood by the
claimant:

(a)                                  the specific reason(s) for denial;

34


--------------------------------------------------------------------------------


(b)                                 specific reference(s) to pertinent Plan
provisions on which any denial is based;

(c)                                  a description of any additional material or
information necessary for the claimant to perfect the claim, and an explanation
of why such material or information is necessary;

(d)                                 an explanation of the Plan’s claims review
procedures and the applicable time limits for such procedures; and

(e)                                  a statement that the claimant has a right
to bring a civil action under Section 502(a) of ERISA following an adverse
determination on review.

 6.4                              Claims Review Procedure.  Upon a denial, the
claimant is entitled (either in person or by his duly authorized representative)
to:

(a)                                  request a subsequent review of the claim by
the Plan Administrator upon written application for review made to the Plan
Administrator.  In the case of a denial as to which written notice of denial has
been given to the claimant, any such request for review of the claim must be
made within 60 days after receipt by the claimant of such notice.  A claimant
must submit a written application for review before the claimant is permitted to
bring a civil action for benefits;

(b)                                 review pertinent documents relating to the
denial; and

35


--------------------------------------------------------------------------------


(c)                                  submit written comments, documents, records
and other information relating to the claim.

 6.5                              Timing.  The Plan Administrator shall make its
decision and notify the claimant with respect to a claim not later than 60 days
after receipt of the request.  Such 60-day period may be extended for another
period of 60 days if the Plan Administrator finds that special circumstances
require an extension of time for processing and notice of the extension and
special circumstances is provided to the claimant within the initial 60-day
period.

 6.6                              Final Decision.  The claim for review shall be
given a full and fair review that takes into account all comments, documents,
records and other information submitted that relates to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.  The Plan Administrator shall provide the claimant with
written or electronic notice of the decision in a manner calculated to be
understood by the claimant.  The notice shall include specific reasons for the
decision, specific references to the pertinent Plan provisions on which the
decision is based, a statement that the claimant has a right to bring a civil
action under Section 502(a) of ERISA, and a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records and other information relevant to the claim.  A
document is relevant to the claim if it was relied upon in making the
determination, was submitted, considered or generated in the course of making
the determination or demonstrates that benefit determinations are made in
accordance with the Plan and that Plan provisions have been applied consistently
with respect to similarly situated claimants.

36


--------------------------------------------------------------------------------


SECTION 7- MISCELLANEOUS

7.1                                 Amendment; Suspension.  The Board, may, in
its sole discretion suspend or amend this Plan at any time or from time to time,
in whole or in part and the Employee Benefits Committee of the Company may amend
the Plan without the approval of the Board with respect to amendments that such
Committee determines do not have a significant effect on the cost of the Plan;
provided, however, that no such suspension or amendment of the Plan may (a)
adversely affect a Member’s or Vested Former Member’s benefit under the Plan to
which he or she has become entitled in accordance with the Plan as in effect on
the date immediately preceding the date of such suspension or amendment, or (b)
adversely affect a Member’s or Vested Former Member’s right or the right of a
Surviving Spouse to receive a benefit in accordance with the Plan as in effect
on the date immediately preceding the date of such suspension or amendment, or
(c) cause any payment that a Member, Vested Former Member or Surviving Spouse is
entitled to receive under this Plan to become subject to an income tax penalty
under Section 409A of the Code.

7.2                                 Termination.  This Plan may be terminated
and lump sum distributions made to Members, Vested Former Members (or their
Surviving Spouses) of their Retirement Benefits and Deferred Vested Benefits
hereunder only in accordance with one of the following methods:

(a)                                  within twelve months of a dissolution of
the Company taxed under Section 331 of the Code, or with the approval of a
bankruptcy court pursuant to 11 U.S.C.

37


--------------------------------------------------------------------------------


Section 503(b)(1(A), provided that Members’ or Vested Former Members’ Retirement
Benefits or Deferred Vested Benefits are included in their gross incomes in the
latest of :  (i) the calendar year in which the Plan termination occurs; or (ii)
the first calendar year in which the payment is administratively practicable;

(b)                                 within the thirty days preceding or the
twelve months following a change in control as defined in Regulations Section
1.409A-2(g)(4)(i), provided that all substantially similar arrangements
sponsored by the Company are terminated so that all Members and Vested Former
Members in this Plan and all participants under substantially similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve months of the date of termination of
the arrangements;

(c)                                  (i) all arrangements sponsored by the
Company that would be aggregated with any terminated arrangement under
Regulations Section 1.409A-1(c) if the same Member or Vested Former Member
participated in all of the arrangements are terminated; (ii) no payments other
than payments that would be payable under the terms of the arrangements if the
termination had not occurred are made within twelve months of the termination of
the arrangements; (iii) all payments are made within twenty-four months of the
termination of the arrangements; and (iv) the Company does not adopt a new
arrangement that would be aggregated with any terminated arrangement under
Regulations Section 1.409A-1(c) if the same

38


--------------------------------------------------------------------------------


                                                Member or Vested Former Member
participated in both arrangements, at any time within five years following the
date of termination of the arrangement; or

(d)                                 such other events and conditions as the
Internal Revenue Service may prescribe.

Anything in this Section 7 to the contrary notwithstanding, no such termination
of the Plan may (a) adversely affect a Member’s or Vested Former Member’s
benefit under the Plan to which he or she has become entitled in accordance with
the Plan as in effect on the date immediately preceding the date of such
termination, or (b) adversely affect a Member’s or Vested Former Member’s right
or the right of a Surviving Spouse to receive a benefit in accordance with the
Plan as in effect on the date immediately preceding the date of such
termination, or (c) cause any payment that a Member, Vested Former Member or
Surviving Spouse is entitled to receive under this Plan to become subject to an
income tax penalty under Section 409A of the Code.

 7.3                              No Employment Rights.  Nothing contained
herein will confer upon any Member, Former Member or Vested Former Member the
right to be retained in the service of the Company or any Affiliated Employee,
nor will it interfere with the right of the Company or any Affiliated Employer
to discharge or otherwise deal with Members, Former Members or Vested Former
Members with respect to matters of employment.

 7.4                              Unfunded Status.  Members and Vested Former
Members shall have the status of general unsecured creditors of the Company, and
this Plan constitutes a mere promise by the Company to make benefit payments at
the time or times required hereunder. It is the

39


--------------------------------------------------------------------------------


intention of the Company that this Plan be unfunded for tax purposes and for
purposes of Title I of ERISA and any trust created by the Company and any assets
held by such trust to assist the Company in meeting its obligations under the
Plan shall meet the requirements necessary to retain such unfunded status.

 7.5                              Arbitration.  Any dispute or controversy
arising under or in connection with the Plan shall be settled exclusively by
arbitration in Fairfield, Connecticut in accordance with the rules of the
American Arbitration Association in effect at the time of such arbitration. Upon
submission of invoices, the Company shall promptly pay or reimburse all
reasonable costs and expenses (including fees and disbursements of counsel and
pension experts) incurred to assert rights under this Plan or in any proceeding
in connection therewith, brought by a Member, Vested Former Member, Former
Member or Surviving Spouse, whether or not such Member, Vested Former Member,
Former Member or Surviving Spouse is ultimately successful in enforcing such
rights or in such proceeding; provided, however, that no reimbursement shall be
owed with respect to expenses relating to any unsuccessful assertion of rights
or proceeding if and to the extent that such assertion or proceeding was
initiated or maintained in bad faith or was frivolous as determined by the
arbitrators or a court having jurisdiction over the matter, in which case any
amounts previously paid by the Company shall be promptly repaid.

 7.6                              No Alienation.  Except as otherwise provided
in Section 3.3(e)(i), a Member’s or Vested Former Member’s right to benefit
payments under the Plan shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance,

40


--------------------------------------------------------------------------------


attachment or garnishment by creditors of such Member or Vested Former Member or
his or her Surviving Spouse.

 7.7                              Withholding.  The Company may withhold from
any benefit under the Plan an amount sufficient to satisfy its tax withholding
obligations.

 7.8                              Governing Law.  The Plan shall be governed by
and construed in accordance with the laws of the State of Connecticut applicable
to contracts made and to be performed in such state to the extent not preempted
by federal law. Anything in this Plan to the contrary notwithstanding, the terms
of this Plan shall be interpreted and applied in a manner consistent with the
requirements of Section 409A of the Code and the Regulations thereunder and the
Company shall have no right to accelerate or make any payment under this Plan
except to the extent permitted under Section 409A of the Code.  The Company
shall have no obligation, however, to reimburse any Member, Vested Former Member
or Surviving Spouse for any tax penalty or interest payable or provide a
gross-up payment in connection with any tax liability of such Member, Vested
Former Member or Surviving Spouse under Section 409A of the Code except that
this provision shall not apply in the event of the Company’s negligence or
willful disregard in its interpretation of the application of Section 409A of
the Code and the Regulations thereunder to the Plan.

 7.9                              Successors.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform the obligations of the Company
under this Plan in the same manner and to the same extent that the

41


--------------------------------------------------------------------------------


Company would have been required to perform such obligations if no such
succession had taken place and such assumption shall be an express condition to
the consummation of any such purchase, merger, consolidation or other
transaction.

7.10                           Integration.  In the event of any conflict or
ambiguity between this Plan and the terms of any employment agreement between a
Member and the Company or any Change in Control Agreement between a Member and
the Company (this Plan and any such employment agreement or Change in Control
Agreement being collectively referred to herein as the “arrangements”), such
conflict or ambiguity shall be resolved in accordance with the terms of that
arrangement which are most beneficial to the Member; provided, however, that no
such resolution of any such conflict or ambiguity shall operate to cause the
Member to receive duplicate payments or benefits under the arrangements.

42


--------------------------------------------------------------------------------